       Case 3:16-cv-01345-AWT Document 164-9 Filed 03/11/19 Page 1 of 2
                                  Exhibit 8




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT

JOSEPH VELLALI et al.,

Plaintiffs,
v.                                                       No. 3:16-cv-01345-AWT

YALE UNIVERSITY et al.,

Defendants.

                         NOTICE OF VIDEOTAPED DEPOSITION

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       Please take notice that pursuant this notice and the Federal Rules of Civil Procedure,

Plaintiffs will take the deposition of Peter Salovey, on March 8, 2019, beginning at 9:00 a.m.

local time at the offices of Huseby Court Reporting – 900 Chapel Street, Suite 620, New Haven,

CT 06510, and continuing from day to day until completed, before an officer duly authorized by

law to administer oaths. This deposition shall be recorded stenographically and by video.



January 28, 2019                                Respectfully submitted,

                                                /s/ Joel D. Rohlf
                                                SCHLICHTER, BOGARD & DENTON, LLP
                                                Joel D. Rohlf (pro hac vice)
                                                100 South Fourth Street, Suite 1200
                                                St. Louis, MO 63102
                                                Phone: (314) 621-6115
                                                Fax: (314) 621-5934

                                                Counsel for Plaintiffs
       Case 3:16-cv-01345-AWT Document 164-9 Filed 03/11/19 Page 2 of 2
                                  Exhibit 8




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2019, I served this document on Defendants via

electronic mail.

                                               /s/ Joel D. Rohlf




                                               2
